DETAILED ACTION
Status of Claims
Claim 10 has been amended in the response received 1/5/2021.
Claim 16 is new in the response received 1/5/2021.
Accordingly, claims 1-16 are pending.
Claims 10-16 are rejected. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5 January 2021 has been entered.
 
Claim Objections
Claim 10 is objected to because of the following informalities:  the claim recite “at least one contact sensitive word,” in lines 24-25 of the claim. The claim should recite and will be interpreted to recite “at least one context sensitive word.” Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the rationale discussed below.

Under Step 1 of the Alice/Mayo test the claims are directed to statutory categories. Specifically, the application, as claimed in claim 10, is directed to a machine. 
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 PEG, the claimed invention recites the abstract idea of searching vendors and advertisers. Specifically, claim 10 recites the abstract idea of: 
storing information input by a plurality of individuals involved in a project or plan; and
allow the 6New National Stage Patent Application Docket No. DK-0001USplurality of individuals to access information from and input information, 
compile multiple data points and produce narrowly tailored search results by continually updating search criteria with information input by the plurality of individuals, and 
search pre-stored vendors and advertisers to deliver recommendations;
when continually updating search criteria:
receive information from one of the individuals related to creating a plan, wherein the plan includes a description and a due date for at least one action related to the plan;
		share the information from the plan with one or more of the individuals;
receive data from at least one of the individuals to create at least one activity for the plan and an attribute of the at least one activity, the attribute including at least one of a description, a start date, a due date, notes, an attachment, or an assignee; and 
extract at least one context sensitive word from the received information and the received data, and identify matching services, products, and context based on the information related to creating the plan, the data to create the at least one activity for the plan and the attribute of the at least one activity, and the extracted at least one context sensitive word.
 
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the 2019 PEG. Even in consideration of the 2019 PEG, the claims still recite an abstract idea. For example, claim 10 recites the abstract idea of searching vendors and advertisers, as noted above. This concept is considered to be a certain method of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, 
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, claim 10 includes additional elements such as a server, a master server database, a plurality of network devices connected to a network, and an internal database. Although reciting additional elements, the additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a computer as a tool to perform the abstract idea. These additional elements are described at a high level in Applicant’s specification without any meaningful detail about their structure or configuration. Similar to the limitations of Alice, claim 10 merely recites a commonplace business method (i.e., searching for vendors and advertisers) being applied on a general purpose computer. See MPEP 2106.05(f). Thus, the claimed additional elements are merely generic elements and the implementation of the elements merely amounts to no more than an instruction to apply the abstract idea using a generic computer. 
Additionally, the limitations merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use. The courts have identified various examples of limitations as merely indicating a field of use/technological FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95 (Fed. Cir. 2016). Similarly, specifying that the abstract idea of searching for vendors and advertisers occurs within an electronic world merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer. 
As such, the additional elements do not integrate the judicial exception into a practical application of the abstract idea and, thus, claim 10 is directed to an abstract idea. 
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, as noted above, the additional elements recited in claim 10 are recited and described in a generic manner merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a generic computer as a tool to perform an abstract idea. Additionally, the limitations merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use.
Even when considered as an ordered combination, the additional elements of claim 10 do not add anything that is not already present when they considered individually. In Alice, the court considered the additional elements “as an ordered combination,” and determined that “the computer components ... ‘ad[d] nothing ... that is not already present when the steps are Alice/Mayo test, there are no meaningful limitations in claim 10 that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
As such, the additional elements, considered individually and in combination, do not provide an inventive concept because they do not amount to significantly more than the abstract idea.
As such, claim 10 is ineligible. 
Dependent claims 11-16 do not aid in the eligibility of independent claim 10. For example, claims 11-13 and 15 merely provide further embellishments of the limitations recited in independent claim 10. 
Furthermore, it is noted that claim 14 includes additional elements of mobile terminals, laptops, personal computers, or tablets. However, these additional elements do not integrate the abstract idea into a practical application because they merely amount to using a computer to apply the abstract idea. These additional elements are merely generic elements and are likewise described in a generic manner in Applicant’s specification. A lack of a specific description of the recited devices demonstrates that they devices are merely generic devices. Furthermore, the limitations merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use and thus do not act to integrate the abstract idea into a practical application of the abstract idea. Additionally, the additional elements do not amount to significantly more because they merely amount to using a computer to apply the 
Thus, dependent claims 11-16 are also ineligible. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0185547 A1 (hereinafter Scholar) in view of US 2011/0047251 A1 (hereinafter Kemp). 

Regarding claim 10, Scholar discloses a search and recommendation application, comprising:
a master server database containing information input by a plurality of individuals involved in a project or plan (Scholar, see at least: [0057] discloses “a user of the planning system begins by providing information into a system interface,” including “Planning Sheets also store and record the user selections of information.” [0059] discloses “the design team is granted access to the project via the Vision Album to allow for an interactive collaboration that allows the user and the design team to create a Project Guide.” Fig. 1 displays database. [0066] discloses storing project information to the project site. [0050] & Fig. 15A disclose information sources. See also, [0107]-[0109]), 
wherein a plurality of network devices associated with the plurality of individuals are connected to the server via a network and allow the plurality of individuals to access information from and input information to the master server database (Scholar, see at least: [0011] teaches “the planning system supports communication and collaboration between all project , 
wherein the master server database is configured to compile multiple data points and produce narrowly tailored search results by continually updating search criteria with information input by the plurality of individuals (Scholar, see at least: [0053] discloses “industry professionals may come on to the planning system and provide information which showcases their respective services.” [0054] discloses “manufacturers and the like, may include details about their capabilities, prices, availability for projects and the attributes of their products.”), 
wherein the server first searches an internal database of pre-stored vendors and advertisers to deliver recommendations before further performing an internet search (Scholar, see at least: [0051] discloses “the data and information 502 may be coded to facilitate the searching process.” [0081] discloses “the Design Center 408 includes the ability to filter the choices so that the building materials and products reflect only those items that correspond to the User’s Vision.” [0123] discloses engaging filters based on location or style and therefore “the user will not be shown the entire database, but rather those parts that the user not only may need to see but also should see, since the planning system does not just deliver choices but also suggests them.” See also, [0088], [0103]), and 
wherein the master server database, when continually updating search criteria, is further configured to: 
receive information from one of the individuals related to creating a plan, wherein the plan includes a description for at least one action related to the plan (Scholar, see at least: [0062] discloses the system “allows users the ability to design, plan, manage and implement, for example, a building construction project.” See Fig. 10 ; 
share the information from the plan with one or more of the individuals (Scholar, see at least: [0057] discloses “the Planning Sheets provide access to the information by all users.” [0080] discloses “the Owner 202 may provide access to any person or group who the Owner desires to share their vision of the project.” [0087] discloses “all participants are able at one time to access and comment or upload data to the project and the project planning sheets through the planning system.”); 
receive data from at least one of the individuals to create at least one activity for the plan and an attribute of the at least one activity, the attribute including at least one of a description, a start date, a due date, notes, an attachment, or an assignee (Scholar, see at least: [0072] discloses “the information provided by the Owner 202 is divided into Planning Sheets,” wherein “the Planning Sheets include information broken down or separated into segments, phases or sections, related to certain steps in the construction process.” [0101] discloses “the plan sections 704 may be further divided into classes/categories and subclasses/subcategories that account for particular aspects of the phase or aspect of the construction.” Fig. 8C & [0101] disclose phases include “Floor Systems” and “Wall Systems” wherein “Wall Systems” include features such as concrete, masonry, steel, and wood [i.e., notes]); and 
extract at least one context sensitive word from the received information and the received data, and identify matching services, products, and context based on the information related to creating the plan, the data to create the at least one activity for the plan and the attribute of the at least one activity, and the extracted at least one context sensitive word (Scholar, see at least: [0123] discloses “the user also may be asked to select a project location [i.e., context sensitive word],” and “each of these decisions engages the filters that allow the system to select, sort and deliver the photos, materials, products, systems and services that suit their specific needs.” [0103] discloses “once a planning sheet 702 and product category is selected, the Design Center 408 may compile a list of products with associated information.” [0104] discloses a search tree 810 may include “wall designs and products available for building a particular wall type, a list of professionals that may provide the materials for the walls, building codes for building the various types of walls, equipment and equipment providers.” See also, [0111]-[0112], Fig. 19).  
	Although disclosing a timeline for a project, Scholar does not explicitly disclose a plan including a due date.
	However, Kemp teaches a plan including a due date (Kemp, see at least: [0147] & Fig. 4 teach a completion date of a construction project).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included wherein a plan includes a due date as taught by Kemp in the system of Scholar, since the claimed invention already includes a timeline for a project and Kemp is merely describing a specific element of the timeline. Additionally, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included wherein a plan  as taught by Kemp in the system of Scholar because it would have allowed for better project planning quickly (Kemp: [0003]).

Regarding claim 11, Scholar in view of Kemp teaches the limitations of claim 10, as noted above. Scholar further discloses wherein the master server database is configured to establish a location of one of the plurality of individuals to produce search results tailored specifically to the location (Scholar, see at least: [0123] discloses “the user also may be asked to select a project location,” and “each of these decisions engages the filters that allow the system to select, sort and deliver the photos, materials, products, systems and services that suit their specific needs.”). 

Regarding claim 12, Scholar in view of Kemp teaches the limitations of claim 10, as noted above. Scholar further discloses wherein the information input by the plurality of individuals are classified into at least one of plan name, plan description, activity name, activity description, special request notes, or general comments relating to activities (Scholar, see at least: [0072] discloses “the information provided by the Owner 202 is divided into Planning Sheets,” wherein “the Planning Sheets include information broken down or separated into segments, phases or sections, related to certain steps in the construction process.” [0101] discloses “the plan sections 704 may be further divided into classes/categories and subclasses/subcategories that account for particular aspects of the phase or aspect of the construction.” Fig. 8C & [0101] disclose phases include “Floor Systems” and “Wall Systems” wherein “Wall Systems” include features such as concrete, masonry, steel, and wood [i.e., notes]). 
Regarding claim 13, Scholar in view of Kemp teaches the limitations of claim 12, as noted above. Scholar further discloses wherein the information further includes specific notes directly related to specific activities input by the plurality of6Serial No. 15/502,662Docket No. DK-0001US Reply to Office Action of individuals, and wherein the specific notes are automatically added to one of the classifications (Scholar, see at least: [0057] discloses “the cost, time, quality may be specified by a user,” and “each project has a set of planning Sheets created which identify a complete list of tasks and requirements necessary to complete a designated project type.” [0072] disclose “the Planning Sheets include information broken down or separated into segments, phases or sections [i.e., activities],” and “the sections may be filled, for example using an intelligent checklist.”).  

Regarding claim 14, Scholar in view of Kemp teaches the limitations of claim 10, as noted above. Scholar further discloses wherein a plurality of network devices includes mobile terminals, laptops, personal computers, or tablets, and wherein the master server database provides the search results on to the plurality of network devices to be viewed by any one of the plurality of individuals (Scholar, see at least: [0046] & Fig. 1 teach workstations, mobile devices, laptops, etc. (106) connected to server (102) through network (108)).

Regarding claim 16, Scholar in view of Kemp teaches the limitations of claim 10, as noted above. Scholar further discloses wherein the master server database, when continually updating search criteria, is further configured to prioritize one or more of the search results based on the at least one context sensitive word (Scholar, see at least: [0123] discloses “the user also may be asked to select a project location,” and “each of these decisions engages the filters .


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0185547 A1 (hereinafter Scholar) in view of US 2011/0047251 A1 (hereinafter Kemp) and US 2013/0346437 A1 (hereinafter Sanchini).

Regarding claim 15, Scholar in view of Kemp teaches the limitations of claim 10, as noted above. Although disclosing finding service providers, Scholar/Kemp does not describe wherein the master server database provides search results of pre-stored vendors based on positive reviews given to the pre-stored vendors by previous users or in connection with previous projects or plans.
However, Sanchini teaches wherein the master server database provides search results of pre-stored vendors based on positive reviews given to the pre-stored vendors by previous users or in connection with previous projects or plans (Sanchini, see at least: [0055] and Fig. 14 (1405) teaching displaying vendors and ratings for the vendors).  
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included wherein the master server database provides search results of pre-stored vendors based on positive reviews given to the pre-stored vendors by previous users or in connection with previous projects or plans as taught by Sanchini in the project management system of Scholar because it would have improved the project management system by meeting 






Response to Arguments
With respect to the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, Applicant's amendments have rendered the rejections moot. As such, the rejections have hereby been withdrawn. 

With respect to the rejections made under 35 U.S.C. 101, Applicant’s arguments been fully considered but are not persuasive. As such, the rejection is hereby maintained.
On pages 10-12 of the Remarks Applicant argues that “the recited features of claim 10 represent a practical application related to a specific technical application of producing narrowly tailored search results,” and that “claim 10 recites specific improvements…over prior art system.” On page 12 Applicant also argues that the claimed invention “provides for meaningful improvements in the functioning of prior existing project management software.” The Examiner respectfully disagrees. As noted previously, the October 2019 Update to Subject Matter Eligibility provided guidance on how to evaluate whether claims recite an improvement in the functioning of a computer or an improvement to other technology or technical field. For example, the October 2019 Update states “the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.” The guidance states that “[t]he specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art,” and that, “conversely, if the specification explicitly sets forth an improvement but in a conclusory manner…the examiner should not determine the claim improves technology.” That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. 
 Similarly, Applicant’s specification provides no explanation of an improvement to “existing project management software.” Rather, the claims focus “on a process that qualifies as an ‘abstract idea’ for which computers are invoked merely as a tool,” which is reflected on pages 2 and 3 of Applicant’s specification. For example, the specification describes Applicant’s claimed invention is directed toward solving problems such as providing relevant and tailored information regarding a project. While the claims employ computer components and presumably computer software, there is nothing to demonstrate an improvement to the software. Rather, the improvements of providing narrowly tailored search results using different plan data are improvements to the abstract idea. This improvement, although arguably improving plan management systems, does not improve the software or other technical component. Instead, the claims merely improve the business task of planning a project and activities of a project. As such, the Examiner maintains that the claims do not integrate the abstract idea into a practical application.
On page 13 of the Remarks Applicant argues that “the elements of claim 10, taken as a whole, amount to significantly more than a mere method of organizing human activities under part (2B) of the Mayo test,” because the “features of claim 10 provide a tangible technical effect of dynamically filtering search query based on inputs from multiple users to reduce communication bandwidths and to generate more accurate results.” The Examiner respectfully disagrees. As noted above, Applicant’s specification does not describe any improvement to a computer or other technology. More specifically, the specification does not disclose how the claimed invention provides an improvement that reduces communication bandwidth. Rather, Applicant has merely provided a conclusory statement that such an improvement exists. Additionally, merely providing more accurate search results is an improvement to the abstract idea of searching for vendors, not an improvement to a computer or other technology. Merely using different data (i.e., data from multiple individuals) merely adds to the complexity of the abstract idea but does not affect an improvement on a computer or other technology. As such, the Examiner maintains that the claims do not amount to significantly more than the abstract idea. 

With respect to the rejections made under 35 U.S.C. 103, Applicant’s arguments have been considered and are persuasive, with respect to the Sanchini reference. However, in view of the amendments, Applicant’s arguments are moot and new grounds of rejection have been applied. However, the Examiner maintains that the Scholar reference discloses the limitations as described above. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON G WOOD whose telephone number is (571)431-0769.  The examiner can normally be reached on M-F 8:00 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALLISON G WOOD/Primary Examiner, Art Unit 3625